Case: 14-11377      Document: 00513241702         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11377
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAYMOND EASIAS FISK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-149-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Raymond Easias Fisk raises
an argument that he concedes is foreclosed by United States v. Alcantar, 733
F.3d 143, 145-46 (5th Cir. 2013). In Alcantar, we rejected the argument that
Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012), affected our prior
jurisprudence rejecting challenges to the constitutionality of 18 U.S.C.
§ 922(g)(1).    733 F.3d at 146.         The Government’s unopposed motion for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11377   Document: 00513241702   Page: 2   Date Filed: 10/22/2015


                              No. 14-11377

summary affirmance is GRANTED, its alternate motion for an extension of
time is DENIED, and the judgment of the district court is AFFIRMED.




                                    2